DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 7/31/2019, 10/22/2020 and 2/2/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al (US 2016/0047902 A1).
In regard to claim 1, Ishikawa et al discloses a measurement device (pages 4-5, section [0069] & page 7, sections [0082] & [0086], Figures 13 & 18) comprising: a radiation unit configured to radiate an electromagnetic wave while changing a radiating direction of the electromagnetic wave (page 4, section [0069], Figure 18, “LR, SB”); a first reflection unit configured to reflect the electromagnetic wave radiated during a first time period in a cycle (page 7, section [0082], Figure 13, “BE”); and a second reflection unit configured to reflect the electromagnetic wave radiated during a second time period in the cycle (page 7, section [0082], Figure 13, “M1, M2”), wherein a first electromagnetic wave that is the electromagnetic wave reflected by the first reflection unit and a second electromagnetic wave that is the electromagnetic wave reflected by the second reflection are radiated towards different heights that are different in a predetermined direction (pages 4-5, section [0069] & page 7, sections [0082] & [0086], Figure 13, re: rotatable mirror “BE”).
Regarding claim 2, Ishikawa et al discloses wherein the second reflection unit reflects the second electromagnetic wave towards a second range which at least partly overlaps with a first range, the first range being a range of direction where the first reflection unit reflects the first electromagnetic wave (page 3, section [0025]).
Regarding claim 4, Ishikawa et al discloses wherein the second reflection surface includes a first reflection surface and a second reflection surface, wherein the first reflection surface reflects the electromagnetic wave radiated by the radiation unit during the second time period towards the second reflection surface, and wherein the second reflection surface reflects the electromagnetic wave, reflected by the first reflection surface, towards the second range which at least partly overlaps with the first range, the first range being the range of direction where the first reflection unit reflects the first electromagnetic wave (pages 4 & 5, section [0069], Figure 13, “MU, M1, M2” & Figure 18, re: horizontal scans on regions Ln1-Ln4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al as applied to claim 1 above, and further in view of Hillman et al (WO 2015/109323 A2).
Regarding claims 5 and 6, Ishikawa et al discloses as set forth above, but does not specifically disclose wherein the optical components include a refracting surface before and after a reflection or a MEMS mirror.
Within the same field of endeavor, Hillman et al teaches that it is desirable in the art of scanning devices for scan mirrors to be mirrors, reflective, refractive or MEMS devices to provide an improved scanner (page 13, lines 7-11).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the optical components of Ishikawa et al to include a refracting surface before and after a reflection or a MEMS mirror since Hillman et al teaches that it is desirable for the purpose of providing an improved scanner.
Allowable Subject Matter
Claims 3 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 3: a measurement device as claimed, specifically wherein the first reflection unit includes a convex mirror as a reflection surface of the electromagnetic wave and the second reflection unit includes a concave mirror as a reflection surface of the electromagnetic wave.
The prior art fails to teach a combination of all the claimed features as presented in claims 7-10: a measurement device as claimed, specifically comprising an adjustment mechanism configured to move the first reflection unit and the second reflection unit so that the first time period and the second time period are changed in the cycle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 4, 2022